Citation Nr: 0719446	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected hemorrhoids prior to November 17, 2006, and in 
excess of 10 percent as of November 17, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran's claim was remanded in October 
2006.

By an October 10, 2006, decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for residuals 
of a back injury, bilateral foot disorder, and sinusitis.  
Thereafter, on October 30, 2006, VA received a VA Form 9, 
Appeal to Board of Veterans' Appeals, from the veteran in 
which he stated that he was appealing the decision with 
respect to his claims for a back, foot, and sinus condition.  
Inasmuch as these issues were adjudicated by the Board only 
20 days previously, the Board finds that this VA Form 9 must 
have been submitted in error and no further action is 
required with respect to this communication.  


FINDINGS OF FACT

1.  Prior to October 7, 2004, the veteran's service-connected 
hemorrhoids are not shown to be productive of irreducible, 
large, or thrombotic hemorrhoids with excessive redundant 
tissue and evidencing frequent recurrences, or impairment of 
sphincter control causing constant slight or occasional 
moderate leakage.

2.  As of October 7, 2004, the veteran's service-connected 
hemorrhoids are shown to have been manifested by a large 
nonreducible internal and external hemorrhoids with excessive 
redundant tissue but with no persistent bleeding, secondary 
anemia, or fissures, or impairment of sphincter control 
causing occasional involuntary bowel movements necessitating 
wearing of a pad.



CONCLUSIONS OF LAW

1.  Prior to October 7, 2004, the criteria for a compensable 
rating for service-connected hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Codes 7332, 7336 (2006).

2.  As of October 7, 2004, the criteria for a 10 percent 
rating for service-connected hemorrhoids have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Codes 7332, 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In July 2003, the RO granted service connection for 
hemorrhoids, evaluated as noncompensably disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7336 for hemorrhoids.  The 
veteran appealed the issue of entitlement to an initial 
compensable rating.  In February 2007, the RO increased the 
veteran's schedular rating for his hemorrhoids to 10 percent 
disabling, with an effective date of November 17, 2006.

The veteran is appealing the original assignment of a 
disability evaluation following the award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Given the foregoing, the issue may be stated as whether the 
criteria for a compensable rating have been met prior to 
November 17, 2006, and whether the criteria for a rating in 
excess of 10 percent have been met as of November 17, 2006.

The veteran's disability has been evaluated as noncompensably 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids, provides for a zero percent 
(noncompensable) evaluation for mild or moderate hemorrhoids.  
A 10 percent evaluation is warranted for irreducible, large, 
or thrombotic hemorrhoids with excessive redundant tissue and 
evidencing frequent recurrences.  38 C.F.R. § 4.114.

The relevant post-service evidence consists of VA treatment 
records and a November 2006 report of VA examination.  This 
evidence includes December 2002 Progress Note which reflects 
that the veteran complained that his hemorrhoids had been 
burning lately.  He denied bleeding or dark stools.  
Subsequent Progress Notes note the veteran's history of 
hemorrhoids without comment as to increased symptoms until 
August 2004, when it is noted that the veteran had undergone 
a colonoscopy, a few small benign polyps were removed, and he 
had failed medical management and continued to have symptoms 
of bleeding and burning with standing or sitting for long 
periods.  

Physical examination revealed right posterior hemorrhoidal 
tag with no evidence of thrombosis, fistula, fissure, or 
masses.  

VA treatment records reflect that the veteran underwent a 
hemorrhoidectomy on October 7, 2004.  The findings 
intraoperatively were fairly large, mixed internal and 
external hemorrhoids, several groups moderately enlarged - 
three groups removed.  

Upon VA examination in November 2006, the veteran reported 
that he had multiple episodes of bleeding with his 
hemorrhoids which became severe enough that, one and one half 
years previously, he had a hemorrhoidectomy.  The veteran 
reported that his symptoms improved initially after the 
hemorrhoidectomy; however, approximately one month prior to 
the date of the VA examination, he began to experience rectal 
itching and burning.  He has not had rectal bleeding since 
the hemorrhoidectomy.  He also reported experiencing 
approximately 10 episodes of fecal incontinence subsequent to 
the hemorrhoidectomy.  The veteran stated that he has not 
worn any absorbent materials for the fecal incontinence; 
rather, he stays home and changes his clothes during periods 
of loose stools.  

On examination, there were three external nonreducible 
hemorrhoids which were not thrombotic.  There was excessive 
redundant tissue around the hemorrhoids but no bleeding was 
observed.  Sphincter tone was normal, no masses were 
palpated, and there were no fissures.  

Upon consideration of the foregoing, the Board finds that, 
prior to October 7, 2004, the criteria for a 10 percent 
rating have not been met.  During this time period, the 
medical evidence merely shows that the veteran had a history 
of hemorrhoids.  In summary, there is no evidence of 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  
Accordingly, the Board finds that the criteria for a 
compensable rating for hemorrhoids prior to October 7, 2004, 
have not been met.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.114, 
Diagnostic Code 7332, impairment of sphincter control of the 
rectum and anus, a 10 percent evaluation contemplates 
constant slight or occasional moderate leakage.  However, the 
Board finds that the criteria for a 10 percent rating for the 
veteran's hemorrhoids prior to October 7, 2004, under this 
diagnostic code have not been met.  Specifically, the 
relevant medical evidence during this period reflects only a 
history of hemorrhoids.  The lack of documented treatment, 
despite the veteran's complaints of leakage, weighs against 
the claim.  Simply stated, the post-service medical record is 
found to outweigh the veteran's contentions, providing 
evidence against this claim. 

The Board finds that the evidence is insufficient to show 
that the veteran had constant slight, or occasional moderate 
leakage, as contemplated for a 10 percent evaluation under 
Diagnostic Code 7332.  Given the foregoing, the preponderance 
of the evidence is against the claim for a compensable rating 
for hemorrhoids prior to October 7, 2006.

However, although the RO has assigned an increased rating of 
10 percent disabling for the veteran's hemorrhoids from 
November 17, 2006; the Board finds that an earlier effective 
date of October 7, 2004, is warranted.  Specifically, the 
October 7, 2004, operative report reflects findings of fairly 
large, mixed internal and external hemorrhoids, several 
groups moderately enlarged.  Thus, with resolution of doubt 
in the veteran's favor, the Board finds that an increased 
staged rating of 10 percent for hemorrhoids is demonstrated 
as of October 7, 2004, rather than November 17, 2006, as 
determined by the RO.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 20 percent 
rating is warranted for hemorrhoids with persistent bleeding 
and with secondary anemia or when there are hemorrhoids with 
fissures.  Under 38 C.F.R. § 4.114, Diagnostic Code 7332, a 
30 percent rating is warranted for occasional involuntary 
bowel movements, necessitating wearing of pad.  

The November 2006 VA examination report notes that the 
veteran reported no bleeding since undergoing the 
hemorrhoidectomy and no bleeding or fissures were noted upon 
physical examination.  The report shows that sphincter tone 
was normal on examination.  The veteran reported the he did 
not wear any absorbent material for his fecal incontinence 
and stayed home during periods of loose stools.  The 
diagnoses were external hemorrhoids and fecal incontinence, 
at least as likely as not due to patient's hemorrhoidectomy, 
providing strong evidence against this claim.   

Upon consideration of the foregoing, the Board finds that the 
criteria for a 20 percent rating have not been met at time 
during the appeal period.  There is no evidence of persistent 
bleeding.  In addition, there is no medical evidence 
whatsoever to show that the veteran has secondary anemia or 
that he currently has fissures.  The Board therefore finds 
that the evidence is insufficient to show that the veteran 
has hemorrhoids with persistent bleeding and with secondary 
anemia, or hemorrhoids with fissures, as contemplated for a 
20 percent evaluation under Diagnostic Code 7336.  Given the 
foregoing, the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent under Diagnostic 
Code 7336 at any time during the appeal period.

As for the possibility of a rating in excess of 10 percent 
under Diagnostic Code 7332, a 30 percent evaluation is 
warranted for occasional involuntary bowel movements, 
necessitating the wearing of a pad.  Here, although there is 
evidence of fecal incontinence, none of the medical evidence 
provides a basis to find that it is of such severity as to 
amount to involuntary bowel movements necessitating the 
wearing of a pad.  In this regard, the November 2006 VA 
examination report shows that normal sphincter tone and notes 
that the veteran does not wear any absorbent materials, 
opting to stay home and change his clothes.  Given the 
foregoing, the Board finds that the evidence is insufficient 
to show that the veteran has occasional "involuntary bowel 
movements" necessitating the wearing of a pad.  The criteria 
for a rating in excess of 10 percent for hemorrhoids under 
Diagnostic Code 7332 have not been met at anytime during the 
appeal period.  

The Board notes that the disability picture is not so 
exceptional or unusual so as to warrant a referral for an 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  It has not been shown that the service-
connected hemorrhoids have resulted in frequent 
hospitalizations or caused marked interference in employment.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

As the preponderance of the evidence is against a compensable 
rating for hemorrhoids prior to October 7, 2004, and in 
excess of 10 percent from October 7, 2004, the benefit of the 
doubt doctrine is not for application to these aspects of the 
claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in April 2003 and provided 
to the appellant prior to the July 2003 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's 
original service connection claim.  

The Board emphasizes that this appeal arises from the initial 
rating assigned when the RO awarded service connection, such 
that the original letter refers to the requirements for 
establishing service connection for this claim.  There is no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., an increased rating or an earlier 
effective date after an initial award of service connection, 
if proper VCAA notice for the original service connection 
issue was already provided, as is the case here.  VAOPGCPREC 
8-2003.  Therefore, the veteran has been provided adequate 
notice and, inasmuch as the effective date of service 
connection and schedular rating for these disorders was in 
accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
statement of the case or supplemental statement of the case.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in letters dated in December 2003, March 2006, and 
November 2006.  

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records as well as a copy of 
his VA examination report.  He has also submitted lay 
evidence in the form of his written communications and 
hearing testimony and this claim was remanded by the Board 
for additional development in October 2006.  Thus, the 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claim decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

Prior to October 7, 2004, an initial compensable rating for 
service-connected hemorrhoids is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
hemorrhoids from October 7, 2004, is granted.  A evaluation 
beyond 10 percent is not found.        


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


